Exhibit 10.1

 

CONSTRUCTION MANAGEMENT AGREEMENT

 

This Construction Management Agreement is made and entered into effective as of
July 14, 2005, by and between Seneca Construction Management Corporation
(“Construction Manager”) and Seneca Territory Gaming Corporation (“Owner”).

 

WHEREAS, the parties desire to enter into this agreement in order to set forth
the terms, conditions and procedures under which the Casino Hotel (hereinafter
defined) will be constructed;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, the parties hereby stipulate and
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Specific Definitions.  The following capitalized terms shall have
the meanings ascribed to them in this Section 1.1.

 

“Affiliate” means, with respect to any relevant Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, the relevant Person. For purposes of this definition, the term “control”
(including its derivatives and similar terms) means owning, directly or
indirectly, more than 25% of the voting interest in the relevant Person.

 

“Agreement” means this Construction Management Agreement (including any
exhibits, supplements and other attachments), as amended, restated, supplemented
or otherwise modified from time to time.

 

“Bonus” is defined in Section 5.6.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the Seneca Nation of Indians,
the United States or the State of New York shall not be regarded as a Business
Day.

 

“Casino Hotel” means the Allegany 220 room hotel and casino with approximately
2,000 slot machines, restaurants, night club(s), bar(s), health club and spa,
pool(s), retail space, associated back-of-house support spaces and related site
work, to be constructed in Salamanca, New York as further described in
Schedule 1.

 

“Change of Law” means the enactment, adoption, promulgation, issuance,
modification, revision, change, repeal or cancellation after the date of this
Agreement of or to any Law, that prevents Construction Manager from performing
its obligations under this Agreement.

 

“Change Order” is defined in Section 8.4.

 

“Completion” is defined in Section 9.3.

 

“Completion Certificate” shall have the meaning ascribed to it in Section 9.3.

 

--------------------------------------------------------------------------------


 

“Completion Date” is defined in Section 9.3.

 

“Construction Manager” is defined in the Preamble.

 

“Construction Manager Estimate” is defined in Section 8.3.

 

“Contract Price” is defined in Section 5.2.

 

“Contractor” means any Person, other than Construction Manager, performing all
or any portion of the Work, or performing any other services, or providing
goods, equipment, materials, supplies, or labor services related to the Work,
including contractors, subcontractors (and every tier of subcontractors),
vendors, suppliers, agents and representatives of Construction Manager, whether
hired by Construction Manager or by another Person hired by Construction
Manager.

 

“Costs” means all verifiable, direct, out-of-pocket costs incurred by
Construction Manager in performing the Work, but shall not include any costs or
expenses (i) for general or overhead expenses of Construction Manager or
(ii) that would not have been incurred absent the bad faith, gross negligence,
or willful misconduct of Construction Manager or any Contactor.

 

“Damages” is defined in Section 13.1(a).

 

“Data” is defined in Section 3.4.

 

“Day” means a period of twenty-four (24) consecutive hours beginning at
7:00 a.m., Central Time, or at such other hour as Construction Manager and Owner
mutually agree.

 

“Defect” means any equipment, materials, tools, supplies, installation or other
work performed or provided by, or within the responsibility of Construction
Manager or any Contractors which (i) fails to conform to the Scope of Work or is
of improper or inferior workmanship; (ii) could reasonably be expected to
adversely effect the design or operation of the Casino Hotel; or (iii) otherwise
fails to meet the warranties set forth in Section 10.2.

 

“Delay Liquidated Damages” is defined in Section 6.2(a).

 

“Event of Default” or “Default” means the occurrence of any of the following
events, circumstances or conditions: (i) the failure by either Party to perform
or comply with any material agreement, covenant, obligation or other provision
contained in this Agreement when such failure has not been remedied (after
delivery of written notice thereof) within ten (10) Days; (ii) the entry of
either Party into voluntary or involuntary bankruptcy, receivership or similar
protective proceedings; or (iii) the inaccuracy or breach of any material
representation or warranty contained in Article X.

 

“Force Majeure” is defined in Section 12.1.

 

“Governmental Authority” means applicable tribal, national, state and local
governments and all agencies, authorities, departments, instrumentalities,
courts, corporations or the other subdivisions of each having or claiming a
regulatory interest in or jurisdiction over the Casino Hotel, the Work or the
Parties

 

2

--------------------------------------------------------------------------------


 

“Guaranteed Completion Date” is defined in Section 6.1.

 

“Guaranteed Maximum Price” is defined in Section 5.2.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), defined or regulated as such
under any environmental Law.

 

“Invoice” is defined in Section 5.3(a).

 

“Laws” means the laws, rules, regulations, decrees and orders of the United
States of America, the Indian Nation and all other governmental bodies having
relevant jurisdiction, whether such now exist or hereafter come into effect.

 

“Loss” or “Losses” means any actions, claims, settlements, judgments, demands,
liens, losses, damages, fines, penalties, interest, costs, expenses (including,
without limitation, expenses attributable to the defense of any actions or
claims), attorneys’ fees and liabilities related to the construction of the
Casino Hotel; provided, however, that as between the Parties, the term Loss
shall not include damages which one Party has waived or released its right to
seek from the other Party pursuant to Article XIII.

 

“Notice to Proceed” is defined in Article IV.

 

“Notice to Proceed Date” is defined in Article IV.

 

“Owner” is defined in the Preamble.

 

“Owner Directive” is defined in Section 8.5.

 

“Owner Indemnified Party” is defined in Section 13.2(a).

 

“Party” and “Parties” means, each of Owner and Construction Manager,
individually or collectively, as the context may require.

 

“Performance Security” is defined in Article VII.

 

“Person” means any individual or entity, including, without limitation, any
corporation, limited liability company, joint venture, joint stock company,
general or limited partnership, trust, agency, association, organization,
government authority (including any agency or administrative group thereof) or
other entity.

 

“Progress Report” is defined in Section 5.3(e).

 

“Property” means the areas designated by Owner for performance of the Work

 

“Repair” (which shall also mean “Repairing”) is defined in Section 10.2(a).

 

“Retainage” is defined in Section 5.5.

 

3

--------------------------------------------------------------------------------


 

“Scope of Work” is set forth on Schedule 1 (as may be amended pursuant to the
terms of this Agreement).

 

“Stated Rate” means an annual rate of interest (compounded monthly) equal to the
lesser of (i) the sum of the one year LIBOR rate quoted in the Wall Street
Journal (or, in its absence, a similar publication) on the first Day of the
applicable month plus one percent (1%).

 

“Warranty Period” is defined in Section 10.4.

 

“Work” is defined in Section 2.2.

 

ARTICLE II.
CONSTRUCTION MANAGEMENT SERVICES

 

2.1           Appointment as Construction Manager. Subject to the terms and
conditions of this Agreement, Owner hereby appoints Construction Manager to act
hereunder as an independent contractor to manage the construction of the Casino
Hotel, and Construction Manager hereby accepts such appointment and agrees to
act pursuant to the provisions of this Agreement. Construction Manager is an
independent contractor and agrees to maintain such status and relationship. 
Neither Construction Manager nor any Manager Indemnified Party shall be deemed
to be the agents, representatives or employees of Owner.  Nothing herein is
intended to, or shall be deemed to, create a partnership, joint venture, agency
or other relationship creating fiduciary or quasi fiduciary duties or similar
duties and obligations or otherwise subject the Parties to joint and several or
vicarious liability or to impose any duty, obligation or liability that would
arise therefrom with respect to either or both of the Parties.

 

2.2           Work to be Performed. This Agreement is a turnkey contract and
Construction Manager’s obligation is to provide Owner with the Casino Hotel
complete and in full operating condition, completed in every detail according to
the Scope of Work within the time and schedules designated herein and for the
purposes designated herein by Owner, and to do and furnish everything necessary
in connection therewith, all on a total, fixed price basis as set forth herein. 
Without limiting the generality of the foregoing, Construction Manager shall
perform the Work set forth on Schedule 1 (the “Work”).

 

2.3           Use of Contractors.

 


(A)           SCHEDULE 2 SETS FORTH CERTAIN ITEMS OF THE WORK, AND WITH RESPECT
TO EACH SUCH ITEM OF WORK, THE PERSON(S) APPROVED BY CONSTRUCTION MANAGER AND
OWNER TO PERFORM SUCH WORK.  SCHEDULE 2 MAY NOT BE MODIFIED WITHOUT THE PRIOR
WRITTEN CONSENT OF OWNER, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD. 
CONSTRUCTION MANAGER IS PROHIBITED FROM SUBCONTRACTING OR ASSIGNING ANY OF THE
WORK, EXCEPT AS APPROVED BY OWNER AND SET FORTH ON SCHEDULE 2.  UPON OWNER’S
REQUEST, CONSTRUCTION MANAGER SHALL CAUSE A QUALIFIED REPRESENTATIVE OF ANY
CONTRACTOR TO MEET WITH OWNER.


 


(B)           APPROVAL BY OWNER OF ANY CONTRACTOR SHALL NOT RELIEVE CONSTRUCTION
MANAGER OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND CONSTRUCTION MANAGER
SHALL, AT ALL TIMES, BE RESPONSIBLE FOR ALL OF THE WORK, INCLUDING ALL WORK SET
FORTH ON SCHEDULE 2.  ALL WORK PERFORMED BY A CONTRACTOR SHALL BE PURSUANT TO AN
APPROPRIATE WRITTEN

 

4

--------------------------------------------------------------------------------


 


AGREEMENT BETWEEN CONTRACTOR AND CONSTRUCTION MANAGER.  ALL SUCH CONTRACTOR
CONTRACTS ENTERED INTO BY CONSTRUCTION MANAGER FOR ANY PORTION OF THE WORK
SHALL:


 

(I)            CONFORM TO AND REQUIRE CONTRACTOR TO PERFORM IN ACCORDANCE WITH
THE REQUIREMENTS, TERMS AND CONDITIONS OF THIS AGREEMENT,

 

(II)           BE ASSIGNABLE TO OWNERS UPON OWNER’S WRITTEN REQUEST,

 

(III)          PRESERVE AND PROTECT THE RIGHTS OF OWNER UNDER THIS AGREEMENT AND
WITH RESPECT TO THE WORK TO BE PERFORMED,

 

(IV)          REQUIRE CONTRACTOR TO PROVIDE AND MAINTAIN ADEQUATE INSURANCE
CONSISTENT ITS OBLIGATIONS RELATED TO THIS AGREEMENT AND THE WORK TO BE
PERFORMED, AND

 

(V)           OBLIGATE CONTRACTOR TO EXECUTE A WAIVER AND RELEASE WITH RESPECT
TO ANY LIEN RIGHTS FOR EACH PAYMENT RECEIVED BY THE SUCH CONTRACTOR FOR THE
WORK.

 

ARTICLE III.
GENERAL OBLIGATIONS OF CONSTRUCTION MANAGER

 

3.1           Standard of Performance. Construction Manager shall perform the
Work and carry out its other obligations hereunder, and shall require all of its
employees, Contractors, agents, materialmen and vendors furnishing labor,
materials or services in any way relating to this Agreement or affecting the
Casino Hotel to carry out their respective responsibilities in accordance with
(a) the terms of this Agreement, (b) safe, sound, efficient, workmanlike,
economically prudent, and environmentally sound practices, and (c) all Laws,
permits and licenses applicable to the Casino Hotel and the construction
thereof.

 

3.2           Construction Manager’s Employees, Consultants and Contractors.
Construction Manager shall pay all expenses in connection with employing,
retaining and supervising other Persons necessary or appropriate for the
performance of the Work, including compensation, salaries, wages, overhead and
administrative expenses incurred by Construction Manager, and as applicable,
FICA and Medicare taxes, workers’ compensation insurance, retirement and
insurance benefits and other such expenses.  All services performed or materials
supplied by any Affiliate of Construction Manager shall be performed or supplied
at terms and rates that are reasonably competitive with the terms and rates
known to Construction Manager to be prevailing in the industry at the time for
the area of operations.

 

3.3           Payments Pursuant to Agreements. Construction Manager shall
promptly pay all undisputed amounts due and payable to (a) all Contractors in
accordance with the terms of applicable Contractor contract and (b) any other
third Party providing goods or services in connection with the Work.

 

3.4           Ownership and Custody of and Access to Data. Notwithstanding
anything in this Agreement to the contrary, Owner shall be the sole and
exclusive owner of all reports, filings, agreements, instruments and other
documents (collectively, “Data”), whether prepared by

 

5

--------------------------------------------------------------------------------


 

Construction Manager, Owner or any other Person, including a Contractor, related
to the Work and any such Data shall be made available to Owner at Construction
Manager’s office during reasonable business hours on provision of reasonable
notice. Within a reasonable period of time after delivery of the Completion
Certificate, or immediately upon the termination of this Agreement, Construction
Manager shall deliver originals of all Data to Owner.

 

3.5           Inspection and Rejection by Owner. Owner, and its designated
representatives, shall have the right to inspect all Work including, without
limitation, testing, inspection, repairs, construction, installation, removal of
equipment, meetings or other communications with any Person, or similar
activities undertaken by Construction Manager in connection with this
Agreement.  Owner shall have the right to reject, or to direct Construction
Manager to reject, at any time, any such portion of the Work, including any
design, engineering, materials, equipment, installation, tools or supplies,
which in Owner’s reasonable judgment does not conform to this Agreement,
including the Work Scope, or which contains Defects. Upon such rejection,
Construction Manager shall promptly remedy any condition identified by Owner as
giving rise to such rejection.

 

3.6           Disclosure to Owner.  Construction Manager shall promptly notify
Owner of any event, circumstance or condition known to Construction Manager
constituting or which reasonably could be expected to constitute a material
breach, violation of any Law, or default of any other obligation of Owner of
which Construction Manager has knowledge. Construction Manager shall promptly
notify Owner of any significant circumstance, event, occurrence or condition
(whether then existing or, in Construction Manager’s opinion, expected to exist
in the near future), including issues related to the acquisition (including
eminent domain proceedings) of rights of way and similar matters.

 

3.7           Risk of Loss. Until the earlier of the Completion Date and the
termination of this Agreement, Construction Manager assumes risk of loss and
full responsibility for the cost of replacing or repairing the damage to the
Casino Hotel and all materials, equipment, spare parts, supplies and maintenance
equipment (including temporary materials, equipment and supplies) which are
purchased by Construction Manager or Owner for permanent installation in, or for
use during construction of; the Casino Hotel. It is contemplated that all
material, equipment and supplies will be owned by Owner and purchased or
furnished for Owner’s account. Construction Manager shall assume such risk of
loss and full responsibility regardless of whether Owner has title to such items
under this Agreement (unless such loss or damage is a result of the gross
negligence or intentional misconduct of Owner or Owner’s agents during such time
as such agents are acting under Owner’s control, in which case Owner shall be
responsible for the amount of any deductibles under applicable insurance
policies); provided, however that such deductibles shall not exceed
(a) $250,000.00 in respect of each claim for earthquake or flood damage and
(b) $250,000.00 in respect of each other claim. Upon the earlier of the
Completion Date and the termination of this Agreement, risk of loss and
responsibility shall be assumed by Owner.

 

3.8           Construction Budget. At least thirty (30)  Days prior to the date
scheduled for the Notice to Proceed Date, Construction Manager shall submit to
Owner for Owner’s approval a budget for the Work, which budget amount shall not
exceed the Guaranteed Maximum Price.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV.
COMMENCEMENT OF WORK

 

Owner shall issue to Construction Manager a written notice instructing
Construction Manager to commence the Work (the “Notice to Proceed”). Upon
receipt of the Notice to Proceed (the “Notice to Proceed Date”), Construction
Manager shall commence and continuously and diligently pursue and perform the
Work, in a manner and with adequate resources to ensure compliance with the
Guaranteed Completion Date, the Construction Schedule set forth on Schedule 3,
and otherwise in compliance with this Agreement.

 

ARTICLE V.
ACCOUNTING AND COMPENSATION

 

5.1           Accounting Records. Construction Manager shall keep complete and
accurate records of all costs, expenses and expenditures in connection with this
Agreement. To the extent necessary or appropriate to verify the amounts billed
to Owner pursuant to this Agreement, Owner or its designated representatives,
after five (5) Days’ prior written notice to Construction Manager, shall have
the right during normal business hours to audit or examine, all books and
records maintained by Construction Manager relating to the construction of the
Casino Hotel. Such right shall include the right to meet with Construction
Manager’s internal auditors to discuss matters relevant to the audit or
examination. Owner shall have three (3) years after the termination of this
Agreement to initiate an audit of Construction Manager’s records for any Work
performed or materials provided during the term of this Agreement.  Owner shall
make every reasonable effort to conduct audits in a manner which will result in
a minimum of inconvenience to Construction Manager.

 

5.2           Contract Price. For the performance of the Work during the term of
this Agreement, Owner agrees to pay Construction Manager, an amount equal to the
Costs plus four percent (4%) (the “Contract Price”); provided, however, that the
Contract Price may in no event exceed $123,000,000.00 (the “Guaranteed Maximum
Price”).  The Contract Price will be Construction Manager’s complete
compensation for the Work whether the Work are performed by Construction
Manager’s personnel or by Contractors.

 

5.3           Request for Payment. No later than the tenth (10th) Day of each
month, Construction Manager shall submit to Owner a Request for Payment which
shall include:

 


(A)           AN INVOICE FOR THE PORTION OF THE CONTRACT PRICE INCURRED FOR THE
WORK PERFORMED DURING THE PREVIOUS MONTH (OR, IF APPLICABLE, PRIOR MONTHS IN
CASE OF THIRD PARTY INVOICES RECEIVED DURING THE PREVIOUS MONTH), IF ANY,
PREPARED IN A FORM REASONABLY ACCEPTABLE TO OWNER AND SUPPORTED BY RECORDS
EVIDENCING THE ACTUAL COSTS INCURRED, MINUS THE RETAINAGE (AN “INVOICE”);


 


(B)           A CERTIFICATION THAT (I) SUCH REQUEST FOR PAYMENT REPRESENTS THE
AMOUNT TO WHICH CONSTRUCTION MANAGER IS ENTITLED TO PURSUANT TO THE TERMS OF
THIS AGREEMENT; AND (II) CONSTRUCTION MANAGER HAS PAID ALL AMOUNTS THAT ARE DUE
AND OWING TO THE CONTRACTORS, SUBJECT ONLY TO SUCH DISPUTED AMOUNTS AS ARE
SPECIFIED BY CONSTRUCTION MANAGER IN THE PROGRESS REPORT;

 

7

--------------------------------------------------------------------------------


 


(C)           A PARTIAL LIEN WAIVER IN THE FORM OF EXHIBIT A FROM CONSTRUCTION
MANAGER ;


 


(D)           A PARTIAL LIEN WAIVER IN THE FORM OF EXHIBIT B FROM EACH
CONTRACTOR; AND


 


(E)           A PROGRESS REPORT (A “PROGRESS REPORT”) WHICH SHALL BE IN SUCH
FORM AS MAY REASONABLY BE REQUESTED BY OWNER, AND WHICH SHALL INCLUDE, WITHOUT
LIMITATION:


 

(I)            A DESCRIPTION OF THE WORK PERFORMED DURING THE PRIOR MONTH;

 

(II)           A DESCRIPTION OF THE WORK TO BE PERFORMED DURING THE NEXT MONTH
AND AN ESTIMATE OF THE COSTS TO BE INCURRED IN CONNECTION WITH SUCH WORK;

 

(III)          A LIST OF ALL CHANGE ORDERS APPROVED AS OF THE END OF THE PRIOR
MONTH;

 

(IV)          A DISCUSSION OF ANY PROBLEMS ENCOUNTERED DURING THE PRIOR MONTH
AND REMEDIES EFFECTED OR PLANNED; AND

 

(V)           A DESCRIPTION OF ANY PAYMENT OR OTHER DISPUTES WITH ANY
CONTRACTORS OR GOVERNMENTAL AUTHORITIES.

 

Additional Progress Reports.  Owner shall be immediately notified upon, but no
later than one (1) Business Day from, Construction Manager’s knowledge of any
specific change from a previously issued Progress Report.

 

5.4           Payments. Owner shall pay to Construction Manager the full
undisputed amount of each Invoice within thirty (30) Business Days of receipt of
each such Invoice. If Owner fails to make timely payments of any Invoice amount,
or portion thereof, then Construction Manager shall be entitled to collect such
unpaid undisputed amount, together with interest at the Stated Rate on any
unpaid undisputed amount. If Owner’s failure to pay is a result of a good faith
dispute of any Invoice amount, then interest will be payable only on the unpaid
portion that is found or agreed by the Parties to be ultimately due. Interest
shall accrue on unpaid amounts for the period beginning on the payment due date
of the applicable Invoice and ending upon payment of such amount (together with
the interest thereon). Payment and failure to object to all or any portion of an
Invoice amount shall not be construed as an acceptance of defective Work or a
waiver of any right under this Agreement by Owner.

 

5.5           Retainage. To secure Construction Manager’s performance of its
obligations hereunder, the Company will withhold an amount equal to ten percent
(10%) of the Contract Price (the “Retainage”) from each payment paid to
Construction Manager by Owner (other than the final payment).  In the event that
amounts are due under this Agreement from Construction Manager to Owner, and
such amounts are not paid when due, Owner shall have the right to withhold
additional amounts from Owner’s payments to Construction Manager equal to the
amount owing by Construction Manager.

 

5.6           Bonus.  In the event the total Cost for constructing the Casino
Hotel under this Agreement is less than the Guaranteed Maximum Price,
Construction Manager shall be entitled to a bonus equal to fifty percent (50%)
of the difference between the Guaranteed Maximum Price

 

8

--------------------------------------------------------------------------------


 

and the sum of: (a) all payments made to Construction Manager under this
Agreement, (b) any Buy-Down Amounts paid by Construction Manager to Owner, and
(c) any payments to third parties that directly resulted from a Construction
Manager Event of Default (the “Bonus”).

 

5.7           Final Payment. Upon completion of the Casino Hotel, Construction
Manager shall submit a final Request for Payment which shall set forth all
amounts due and remaining unpaid to Construction Manager, including the
Retainage and the Bonus, if any, and such amounts shall be paid by Owner within
ninety (90) Business Days of Owner’s receipt of the final Request for Payment.

 

5.8           Certain Conduct. Notwithstanding any other provision herein, Owner
shall not be required to pay or reimburse Construction Manager for (a) any
additional costs and expenses that would not have been incurred absent the bad
faith, gross negligence, or willful misconduct of Construction Manager or
(b) claims for non-payment of any and all contributions, withholding deductions
or taxes measured by the wages, salaries or compensation paid to Persons
employed by Construction Manager in connection herewith.

 

5.9           Taxes.  Construction Manager shall pay and be responsible for all
taxes of any kind, including sales, use, excise, unemployment, income taxes and
any and all other taxes on any item or service that is part of the Work, whether
such tax is normally included in the price of such item or service or is
normally stated separately and any other taxes imposed by any Governmental
Authorities on any equipment, materials, labor and services furnished by
Construction Manager or its Contractors, or otherwise arising out of
Construction Manager’s performance of the Work, including any increases in any
such taxes during the term of this Agreement; and any duties, fees, and
royalties imposed with respect to any equipment, materials, labor or services.

 

ARTICLE VI.
GUARANTEES AND DELAY LIQUIDATED DAMAGES

 

6.1           Guarantee. Construction Manager guarantees that it shall achieve
Completion not later than November 1, 2006, as such guaranteed date may be
adjusted pursuant to this Agreement (the “Guaranteed Completion Date”).

 

6.2           Liquidated Damages for Delay.

 


(A)           CONSTRUCTION MANAGER UNDERSTANDS THAT IF COMPLETION IS NOT
ACHIEVED BY THE GUARANTEED COMPLETION DATE, OWNER WILL SUFFER SUBSTANTIAL
DAMAGES.  THEREFORE, CONSTRUCTION MANAGER AGREES THAT IF COMPLETION IS NOT
ACHIEVED BY THE COMPLETION DATE, CONSTRUCTION MANAGER SHALL PAY OWNER AS
LIQUIDATED DAMAGES $100,000.00 PER DAY, FOR EACH DAY OR PART THEREOF BY WHICH
COMPLETION IS DELAYED BEYOND THE GUARANTEED COMPLETION DATE, COMMENCING ON THE
DATE FOLLOWING THE GUARANTEED COMPLETION DATE AND ENDING ON THE COMPLETION DATE
(THE “DELAY LIQUIDATED DAMAGES”).  ALL DELAY LIQUIDATED DAMAGES SHALL BE PAID BY
CONSTRUCTION MANAGER TO OWNER NO LATER THAN FIFTEEN (15) BUSINESS DAYS FOLLOWING
OWNER’S INVOICE THEREFORE, FOR ANY DELAY LIQUIDATED DAMAGES THAT HAVE ACCRUED
DURING THE PRECEDING MONTH.

 

9

--------------------------------------------------------------------------------


 


(B)           CONSTRUCTION MANAGER AND OWNER AGREE THAT THE DELAY LIQUIDATED
DAMAGES ARE LIQUIDATED DAMAGES, AND IN THE CIRCUMSTANCE THAT THEY ARE PAYABLE:
(I) IT WOULD BE EXTREMELY DIFFICULT TO DETERMINE THE ACTUAL DAMAGES OF OWNER,
(II) THE AGREED LIQUIDATED DAMAGES ARE A FAIR AND REASONABLE ESTIMATE OF THE
ACTUAL DAMAGES THAT WOULD BE SUFFERED BY OWNER; (III) IN NO EVENT SHALL THE
AMOUNT OF ANY SUCH AGREED-UPON LIQUIDATED DAMAGES CONSTITUTE A PENALTY FOR
CONSTRUCTION MANAGER, AND (IV) THEY ARE THE SOLE REMEDY FOR THE DELAY. 
CONSTRUCTION MANAGER HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY DEFENSE AS TO THE VALIDITY OF ANY AGREED-UPON LIQUIDATED DAMAGES IN THIS
AGREEMENT ON THE GROUNDS THAT SUCH LIQUIDATED DAMAGES ARE VOID AS PENALTIES.


 

ARTICLE VII.
PERFORMANCE SECURITY

 

To secure Construction Manager’s performance of its obligations hereunder, on or
before the date of execution and delivery of this Agreement, Construction
Manager shall furnish Owner with the Performance Security in the form of
Exhibit C (the “Performance Security”).  Construction Manager shall cause the
Performance Security to remain in full force and effect until all of
Construction Manager’s obligations under this Agreement have been completed to
the satisfaction of Owner.

 

ARTICLE VIII.
CHANGES

 

8.1           General. Except as set forth in Section 8.5, no change or
adjustment to the Guaranteed Maximum Price or the Guaranteed Completion Date
will be valid except as agreed to by the Parties in accordance with a duly
issued Change Order executed in writing by Owner and Construction Manager. All
such changes shall be made in accordance with this Article VIII and shall be
considered, for all purposes of this Agreement, as part of the Work and shall
not affect the validity of this Agreement.

 

8.2           Minor Modifications. Minor modifications or adjustments that
involve no price or time adjustment and do not affect the Work to be provided by
Construction Manager (or the performance thereof) as specified in this Agreement
may be made by Construction Manager and shall not require a Change Order;
provided, however, that Construction Manager shall notify Owner thereof in
writing and Owner shall provide its prior written consent (which may be withheld
at its sole discretion) prior to Construction Manager’s effecting any such
modification.

 

8.3           Owner Directed Change Order. Owner, at any time or from time to
time, may direct a change in the Work, including the Scope of Work, by issuing a
Change Notice to Construction Manager. Within five (5) Business Days of receipt
of such notice, Construction Manager shall prepare and deliver to Owner a
detailed written estimate (the “Construction Manager Estimate”) relating to the
contemplated change, which shall include:

 


(A)           ANY PROPOSED CHANGE IN THE GUARANTEED MAXIMUM PRICE RESULTING FROM
SUCH CHANGE;


 


(B)           ANY EFFECT SUCH CHANGE COULD BE EXPECTED TO HAVE ON THE GUARANTEED
COMPLETION DATE;

 

10

--------------------------------------------------------------------------------


 


(C)           ANY POTENTIAL EFFECT OF SUCH CHANGE ON CONSTRUCTION MANAGER’S
ABILITY TO COMPLY WITH ANY OF ITS OBLIGATIONS HEREUNDER; AND


 


(D)           DOCUMENTATION REASONABLY SUFFICIENT TO ENABLE OWNER TO EVALUATE
THE IMPACT WHICH CONSTRUCTION MANAGER ESTIMATES THE CHANGE ORDER WILL HAVE ON
THE GUARANTEED MAXIMUM PRICE, THE GUARANTEED COMPLETION DATE AND ANY OTHER
PROVISION OF THIS AGREEMENT AFFECTED THEREBY, AS THE CASE MAY BE.


 

8.4           Change Orders. Owner shall review Construction Manager Estimate
and if the Parties reach agreement on the matters listed in Construction Manager
Estimate, Owner and Construction Manager shall execute an amendment to this
Agreement which reflects the nature of such agreement (a “Change Order”), in the
form set forth in Exhibit D.

 

8.5           Owner’s Directive. In the event Owner and Construction Manager are
unable to agree with respect to a Construction Manager Estimate and the change
in the Work described in the Change Notice is not technically impossible or
illegal to implement and Owner has determined that it is in the best interests
of the Casino Hotel to implement the proposed change, then Owner may direct
Construction Manager in a written notice to proceed in accordance with the
proposed change (an “Owner Directive”) and Construction Manager shall perform
the Work as modified by the Owner Directive. In the event that Owner issues an
Owner Directive, then Construction Manager may modify the Guaranteed Maximum
Price and/or the Guaranteed Completion Date to the extent appropriate, as
follows:

 


(A)           GUARANTEED MAXIMUM PRICE ADJUSTMENT. TO THE EXTENT THE CHANGE
REQUESTED IN OWNER DIRECTIVE WOULD CAUSE THE CONTRACT PRICE TO EXCEED THE
GUARANTEED MAXIMUM PRICE DUE TO AN INCREASE IN CONSTRUCTION MANAGER’S COSTS FOR
ADDITIONAL WORK OR MATERIALS, THEN THE GUARANTEED MAXIMUM PRICE MAY BE ADJUSTED
UPWARD BY AN AMOUNT EQUAL TO THE COSTS ATTRIBUTABLE TO THE CHANGE, PLUS FOUR
PERCENT (4%).


 


(B)           GUARANTEED COMPLETION DATE ADJUSTMENT. TO THE EXTENT THE CHANGE
REQUESTED IN OWNER DIRECTIVE ADVERSELY AFFECTS CONSTRUCTION MANAGER’S ABILITY TO
COMPLETE THE WORK BY THE GUARANTEED COMPLETION DATE, AND SUCH EFFECT COULD NOT
BE AVOIDED OR MITIGATED BY CONSTRUCTION MANAGER’S REASONABLE EFFORTS, THEN
CONSTRUCTION MANAGER MAY BE ENTITLED TO AN EQUITABLE ADJUSTMENT OF THE
GUARANTEED COMPLETION DATE ON A DAY-FOR-DAY BASIS (OR PART THEREOF) FOR THE
IMPACT OF SUCH CHANGE ON CONSTRUCTION MANAGER’S PERFORMANCE OF THE WORK.


 

8.6           Construction Manager Requested Change Order.

 


(A)           CONSTRUCTION MANAGER MAY SUBMIT A REQUEST FOR A CHANGE ORDER WITH
RESPECT TO:


 

(I)            A FORCE MAJEURE EVENT; OR

 

(II)           A CHANGE OF LAW, UNLESS SUCH CHANGE OF LAW IS DUE TO AN ACT OR
OMISSION OF CONSTRUCTION MANAGER.

 

11

--------------------------------------------------------------------------------


 


(B)           CONSTRUCTION MANAGER SHALL USE REASONABLE EFFORTS TO MITIGATE THE
ADVERSE EFFECTS OF ANY FORCE MAJEURE EVENT OR A CHANGE OF LAW THAT IS THE
SUBJECT OF A CHANGE ORDER REQUEST. NO SUCH EVENT SHALL EXCUSE CONSTRUCTION
MANAGER’S CONTINUING OBLIGATION TO PERFORM THE WORK, AS AFFECTED BY SUCH EVENT,
WHILE SUCH REQUEST IS PENDING, EXCEPT AS SET FORTH IN ARTICLE XII OR IF
CESSATION OF PERFORMANCE IS REQUIRED BY A GOVERNMENTAL AUTHORITY.


 


(C)           ANY CHANGE ORDER REQUEST UNDER THIS SECTION 8.6 SHALL BE PROCESSED
IN ACCORDANCE WITH SECTIONS 8.3 AND 8.4; PROVIDED, HOWEVER, THAT NO NOTICE FROM
OWNER SHALL BE REQUIRED AND CONSTRUCTION MANAGER’S CHANGE ORDER REQUEST SHALL
INCLUDE THE DETAILED WRITTEN ESTIMATE RELATING TO THE REQUESTED CHANGE THAT IS
REQUIRED BY SECTION 8.3, WITHOUT THE NEED FOR OWNER TO REQUEST SAME.


 

8.7           General Requirements and Limitations.

 


(A)           NO ADDITION, DELETION, COMMENT, MODIFICATION OR AMPLIFICATION BY
OWNER TO THE WORK SHALL REQUIRE A CHANGE ORDER, AN INCREASE IN THE GUARANTEED
MAXIMUM PRICE OR AN EXTENSION OF THE GUARANTEED COMPLETION DATE, IN EACH CASE,
IF SUCH ADDITION, DELETION, COMMENT, MODIFICATION OR AMPLIFICATION IS FOR THE
PURPOSE OF CURING A CONSTRUCTION MANAGER DEFECT OR IS REQUIRED IN CONNECTION
WITH A CONSTRUCTION MANAGER EVENT OF DEFAULT.


 


(B)           NOTWITHSTANDING ANY DISPUTE, CONSTRUCTION MANAGER SHALL BE
REQUIRED TO IMPLEMENT ANY OWNER DIRECTIVE AND IN NO EVENT SHALL ANY DISPUTES
RELATED TO A CHANGE, A PROPOSED CHANGE ORDER OR A OWNER DIRECTIVE ENTITLE
CONSTRUCTION MANAGER TO STOP, DELAY OR SUSPEND THE PERFORMANCE OF THE WORK.


 

ARTICLE IX. 
COMPLETION

 

9.1           Final Request for Payment. Upon Completion of the Casino Hotel,
Construction Manager shall submit to Owner a final Request for Payment, which
shall include:

 


(A)           THE FINAL INVOICE;


 


(B)           ORIGINAL COPIES OF PERMITS, LICENSES AND OTHER AUTHORIZATIONS TO
THE EXTENT THAT SUCH ITEMS ARE PROVIDED TO CONSTRUCTION MANAGER;


 


(C)           A FINAL LIEN WAIVER FROM CONSTRUCTION MANAGER IN THE FORM OF
EXHIBIT E;


 


(D)           FINAL LIEN WAIVERS FROM EACH CONTRACTOR IN THE FORM OF EXHIBIT F;
AND


 


(E)           A COMPLETION CERTIFICATE WHICH SHALL INCLUDE:


 

(I)            A STATEMENT THAT CONSTRUCTION MANAGER’S CONSTRUCTION OBLIGATIONS
WITH RESPECT TO CASINO HOTEL ARE COMPLETE;

 

12

--------------------------------------------------------------------------------


 

(II)           A STATEMENT THAT ALL AMOUNTS DUE FROM CONSTRUCTION MANAGER TO
OWNER, INCLUDING, WITHOUT LIMITATION, ALL DELAY LIQUIDATED DAMAGES OR BUY-DOWN
AMOUNTS, IF ANY, HAVE BEEN PAID IN FULL;

 

(III)          A STATEMENT THAT NO CONSTRUCTION MANAGER EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING;

 

(IV)          REPRESENTATIONS AND WARRANTIES THAT CONSTRUCTION MANAGER HAS
OBTAINED ALL PERMITS, LICENSES AND OTHER AUTHORIZATIONS NECESSARY OR APPROPRIATE
FOR THE CONSTRUCTION OF THE CASINO HOTEL (OTHER THAN THOSE OBTAINED BY OWNER)
AND THAT SUCH AUTHORIZATIONS ARE IN FULL FORCE AND EFFECT;

 

(V)           REPRESENTATIONS AND WARRANTIES THAT THE CASINO HOTEL IS FREE AND
CLEAR OF ALL LIENS, SECURITY INTERESTS, OR OTHER ENCUMBRANCES UPON OWNER’S TITLE
ARISING BY VIRTUE OF THE ACTIONS OR INACTIONS OF CONSTRUCTION MANAGER OR ITS
CONTRACTORS OR OTHER REPRESENTATIVES ARISING FROM OR RELATED TO THE WORK; AND

 

(VI)          REPRESENTATIONS AND WARRANTIES THAT CONSTRUCTION MANGER HAS PAID
ALL AMOUNTS DUE, OR WHICH MAY BECOME DUE, TO ALL CONTRACTORS.

 

9.2           Buy-Down.  Contemporaneously with Owner’s review of the Work and
the Casino Hotel, Construction Manager and Owner shall together identify any and
all items of work that Owner and Construction Manager mutually agree require
completion or contain a defect, the omission of which would not adversely affect
the operation of the Casino Hotel but which must be completed to achieve
Completion (the “Buy-Down Items”) and a respective value for each Buy-Down
Item.  Owner may, in its sole discretion, require that Construction Manager pay
to Owner an amount equal one hundred and fifty percent (150%) of the value
specified for certain Buy-Down Items in lieu of completing such Buy-Down Items
in order to achieve Completion in accordance with Section 9.3.

 

9.3           Completion.  Upon Owner’s (a) determination that the Casino Hotel
has been completed in accordance with the Scope of Work, and otherwise in
accordance with the terms of this Agreement; (b) approval of the form of
Completion Certificate submitted by Construction Manager (the “Completion
Certificate”); and (c) receipt of the full payment for the Buy-Down Items, if
any; an authorized representative of Owner will sign the evidencing Owner’s
acceptance that the Casino Hotel has been completed in accordance with the terms
of this Agreement (“Completion”).  The “Completion Date” shall be the date on
which the Completion Certificate is duly executed and delivered by Owner. 
Owner’s execution of the Completion Certificate shall not limit, waive or
otherwise affect any right or remedy Owner may have pursuant to this Agreement,
any Law or otherwise, including any right Owner may have against Construction
Manager for failure to perform the Work in accordance with the terms of this
Agreement. Upon receipt of final payment, Construction Manager will assign to
Owner all permits, licenses and title to any materials used and paid for by
Owner in the construction of the Casino Hotel that were in the name of
Construction Manager.

 

13

--------------------------------------------------------------------------------


 

ARTICLE X.
REPRESENTATIONS AND WARRANTIES

 

10.1         General Representations and Warranties.  Each Party represents and
warrants to the other Party that on and as of the date hereof:

 


(A)           IT IS DULY FORMED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF ITS STATE OR JURISDICTION OF FORMATION, WITH POWER AND AUTHORITY TO
CARRY ON THE BUSINESS IN WHICH IT IS ENGAGED AND TO PERFORM ITS RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT;


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT HAVE BEEN DULY
AUTHORIZED AND APPROVED BY ALL REQUISITE CORPORATE, LIMITED LIABILITY COMPANY,
PARTNERSHIP OR SIMILAR ACTION;


 


(C)           IT HAS ALL THE REQUISITE CORPORATE, LIMITED LIABILITY COMPANY,
PARTNERSHIP OR SIMILAR POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
PERFORM ITS OBLIGATIONS HEREUNDER;


 


(D)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT DO NOT, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT, VIOLATE ANY OF
THE PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OF SUCH PARTY, ANY AGREEMENT
PURSUANT TO WHICH SUCH PARTY OR ITS PROPERTY IS BOUND OR, TO ITS KNOWLEDGE, ANY
APPLICABLE LAWS; AND


 


(E)           THIS AGREEMENT IS VALID, BINDING AND ENFORCEABLE AGAINST SUCH
PARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, MORATORIUM,
INSOLVENCY AND OTHER LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND GENERAL
PRINCIPLES OF EQUITY (WHETHER APPLIED IN A PROCEEDING IN A COURT OF LAW OR
EQUITY).


 

10.2         Warranties Related to the Work.

 


(A)           CONSTRUCTION MANAGER REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:
(I) ALL EQUIPMENT AND MATERIALS SHALL (A) BE NEW UNLESS OTHERWISE SPECIFIED IN
THE SCOPE DOCUMENT, (B) BE FREE FROM ANY CHARGE, ENCUMBRANCE, LIEN OR OTHER
SECURITY INTEREST AND (C) CONFORM TO THE SPECIFICATIONS AND DESCRIPTION SET
FORTH IN THIS AGREEMENT; (II) THE WORK WILL BE OF HIGH QUALITY, FREE FROM
DEFECTS AND IN SPECIFIC CONFORMITY WITH THIS AGREEMENT; (III) THE WORK WILL BE
PERFORMED AND THE CASINO HOTEL WILL BE CONSTRUCTED IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS AGREEMENT.  CONSTRUCTION MANAGER SHALL BE REQUIRED TO
REPAIR, CORRECT, REFINISH, OR IF INSUFFICIENT, TO RE-PERFORM THE WORK (INCLUDING
REMOVAL AND REPLACEMENT), AND GENERALLY TAKE OR CAUSE TO BE TAKEN SUCH ACTION AS
MAY BE REQUIRED, TO FULLY REMEDY (“REPAIR”) ANY DEFECTS DISCOVERED DURING THE
TERM OF THIS AGREEMENT AT NO COST TO THE COMPANY.  THE COST OF REPAIRING ANY
DEFECT SHALL NOT BE PART OF THE CONTRACT PRICE.


 


(B)           UPON NOTICE BY OWNER TO CONSTRUCTION MANAGER OF ANY DEFECT,
CONSTRUCTION MANAGER SHALL REPAIR SUCH DEFECT OR CAUSE SUCH DEFECT TO BE
REPAIRED.  CONSTRUCTION MANAGER SHALL REPAIR, OR CAUSE TO BE REPAIRED, ANY SUCH
DEFECT, PROMPTLY AFTER RECEIPT OF OWNER’S NOTICE; PROVIDED, HOWEVER, THAT NO
SUCH NOTICE SHALL BE REQUIRED

 

14

--------------------------------------------------------------------------------


 


IN THE EVENT OF A DEFECT DISCOVERED BY CONSTRUCTION MANAGER OR ANY CONTRACTOR
(NOTICE OF WHICH DEFECT SHALL PROMPTLY BE GIVEN TO OWNER).


 


(C)           CONSTRUCTION MANAGER SHALL, AT ALL TIMES DURING THE WARRANTY
PERIOD, MAINTAIN SUFFICIENT PERSONNEL TO RESPOND PROMPTLY TO OWNER’S REQUEST FOR
WARRANTY WORK.  IN THE COURSE OF REPAIRING ANY DEFECTS, CONSTRUCTION MANAGER
SHALL DO SO IN GOOD FAITH COORDINATION WITH THE CASINO HOTEL’S SCHEDULE OF
OPERATIONS SO AS TO MINIMIZE ANY ADVERSE EFFECT ON THE OPERATIONS OF THE CASINO
HOTEL.


 

10.3         Contractor Warranties.  Construction Manager shall obtain for Owner
commercially available warranties from all Contractors. Such warranties shall
extend for not less than the Warranty Period and shall obligate the respective
Contractors to Repair any Defects in the Work in substantially the same manner
and on terms and conditions substantially similar to those contained herein. 
During the term of this Agreement and the Warranty Period Construction Manager
shall be responsible at its own expense for enforcing all Contractor warranties.

 

10.4         Warranty Period.  Construction Manager’s warranty obligations and
liabilities under this Article X shall commence on the Completion Date and shall
cease upon the expiration of the period ending eighteen (18) months after the
Completion Date (the “Warranty Period”). The Warranty Period for any Work
required to be Repaired under this Article X shall be extended for a period of
eighteen (18) months after the date of completion of such remedy.

 

ARTICLE XI.
TERMINATION

 

11.1         Term. Unless terminated in accordance with Section 11.2, this
Agreement shall become effective on and as of the date hereof and shall continue
in effect through the Warranty Period.

 

11.2         Termination. This Agreement may be terminated or canceled prior to
the end of the Warranty Period:

 


(A)           AT ANY TIME, DURING AN ONGOING EVENT OF DEFAULT WHICH WAS NOT
CURED DURING THE APPLICABLE CURE PERIOD AND WHICH HAS NOT BEEN WAIVED BY THE
NON-DEFAULTING PARTY UPON THE DELIVERY OF A NOTICE OF TERMINATION BY THE
NON-DEFAULTING PARTY TO THE DEFAULTING PARTY;


 


(B)           AT ANY TIME, BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES; OR


 


(C)           AT ANY TIME, BY OWNER, IN ITS SOLE DISCRETION UPON THIRTY (30)
DAYS NOTICE TO CONSTRUCTION MANAGER.


 

11.3         Effects of Termination. Termination or cancellation of this
Agreement shall not relieve the Parties from any obligation accruing or accrued
to the date of such termination or deprive the Party not in Default of any
remedy otherwise available to such Party.  In the event this Agreement is
terminated by Owner pursuant to Section 9.2(d) above, Owner shall pay
Construction Manager (a) the payments, without reduction for retainage, owed as
of the date of termination for Work completed, (b) the Retainage retained from
each payment previously made,

 

15

--------------------------------------------------------------------------------


 

and (c) Construction Manager’s costs reasonably incurred incident to the
termination, including actual and reasonable Contractor cancellation costs.

 

ARTICLE XII.
FORCE MAJEURE

 

12.1         Suspension of Obligations. Neither Party shall be liable to the
other Party for failure to perform any of its obligations under this Agreement
to the extent such performance is hindered, delayed or prevented by Force
Majeure. For purposes of this Agreement, “Force Majeure” shall mean causes,
events or circumstances which are beyond the reasonable control of the Party
claiming Force Majeure which cause such Party’s performance hereunder to be
hindered, delayed or prevented. Such causes or events shall include, without
limitation, acts of God, war (declared or undeclared), insurrections,
hostilities, riots, lockouts, strikes, labor disputes, floods, fire, or
hurricanes. Notwithstanding anything in this Agreement to the contrary, a claim
of Force Majeure shall not extend or otherwise enlarge the term of this
Agreement.

 

12.2         Notice. A Party which is unable, in whole or in part, to carry out
its obligations under this Agreement due to Force Majeure shall promptly give
written notice to that effect to the other Party stating in reasonable detail
the circumstances underlying such Force Majeure.

 

12.3         Resolution. A Party claiming Force Majeure shall diligently use all
reasonable efforts to remove the cause, event or circumstance of such Force
Majeure, shall promptly give written notice to the other Party of the
termination of such Force Majeure and shall resume performance of any suspended
obligation as soon as reasonably possible after termination of such Force
Majeure; provided, however, that neither Party shall be required to settle a
labor dispute against its own best judgment.

 

ARTICLE XIII.
INDEMNITY

 

13.1         Damages.

 

(a) As used in this Article XIII, the term “Damages” shall mean any and all
(i) obligations; (ii) liabilities; (iii) compensatory damages (including, but
not limited to, damages for injury to or death of persons and damages to or
destruction or loss of property); (iv) to the limited extent permitted under
Section 13.1(b), punitive, indirect, special, consequential, incidental and
exemplary damages; (v) costs, losses, liabilities, damages, and expenses in any
way associated with the containment, removal, or remediation of environmental
(as to all media) pollution or contamination pursuant to any current, past, or
future federal, state, or local laws, rules, permits, regulations, orders or
ordinances; (vi) fines; (vii) penalties; (viii) losses; (ix) actions; (x) suits;
(xi) claims; (xii) judgments, orders, directives, injunctions, decrees or awards
of any federal, state, or local court or administrative or governmental
authority, bureau or agency; and (xiii) costs and expenses (including, but not
limited to, reasonable attorney’s fees) incurred in the defense of any of the
foregoing.

 

(b)           AS BETWEEN THE PARTIES, NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, A PARTY’S DAMAGES

 

16

--------------------------------------------------------------------------------


 

RESULTING FROM A BREACH OR VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT,
AGREEMENT OR CONDITION CONTAINED HEREIN OR ANY ACT OR OMISSION ARISING FROM OR
RELATED TO THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL
NOT INCLUDE ANY OTHER DAMAGES, INCLUDING, WITHOUT LIMITATION, INDIRECT, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES AND EACH PARTY
EXPRESSLY RELEASES THE OTHER FROM ALL SUCH CLAIMS FOR DAMAGES OTHER THAN ACTUAL
DIRECT DAMAGES.

 

(c)           Except as otherwise expressly limited herein, it is the intent of
the Parties that all release and indemnity obligations in this Article XIII be
without monetary limit and without regard to the cause or causes thereof,
including without limitation, the simple negligence (joint, several, active,
passive, sole or concurrent) of the releasee. Except otherwise expressly
provided for in this Article XIII, a Party’s obligation to indemnify and hold
the indemnified Parties harmless against liability as provided for herein shall
apply to liability based, in whole or in part, upon any and all theories of law
including, without limitation by designation, liability based upon:  (i) any
negligent act, grossly negligent act, or omission; (ii) strict liability;
(iii) breach of warranty arising out of the alleged supplying of a defective or
unreasonably dangerous product; or (iv) noncompliance with any law, rule,
regulation, order, permit or policy.

 

13.2         Indemnity.

 


(A)           WITHOUT LIMITING OTHER RIGHTS AND REMEDIES OF OWNER UNDER THIS
AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY LAW, CONSTRUCTION MANAGER DOES
HEREBY ASSUME LIABILITY FOR, AND DOES HEREBY AGREE TO INDEMNIFY, PROTECT AND
DEFEND, SAVE AND HOLD HARMLESS OWNER AND ITS RESPECTIVE EMPLOYEES, AFFILIATES,
SUCCESSORS, ASSIGNS, AGENTS, OFFICERS AND DIRECTORS, AND ANYONE ELSE ACTING FOR
OR ON BEHALF OF ANY OF THE FOREGOING PERSONS (EACH, AN “OWNER INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL DAMAGES THAT MAY BE IMPOSED ON, SUFFERED OR
INCURRED BY, OR ASSERTED AGAINST, ANY OWNER INDEMNIFIED PARTY, THAT ARISE OUT
OF, OR RESULT FROM, EVENTS OR CIRCUMSTANCES IN ANY WAY RELATED TO, OR ARISING
OUT OF:


 

(I)            CONSTRUCTION MANAGER’S (OR ANY CONTRACTOR’S) FRAUD, NEGLIGENCE,
INTENTIONAL ACT OR OMISSION, WILLFUL MISCONDUCT OR BREACH OF LAW RELATING TO THE
WORK, THE CASINO HOTEL AND/OR THIS AGREEMENT;

 

(II)           DESIGN, MATERIALS, ENGINEERING, CONSTRUCTION OR WORKMANSHIP OF
CONSTRUCTION MANAGER OR ANY CONTRACTOR OR THE EXECUTION OF THE WORK;

 

(III)          BREACH OF THIS AGREEMENT BY CONSTRUCTION MANAGER;

 

(IV)          ANY THIRD-PARTY CLAIMS (INCLUDING LIEN CLAIMS) RELATING TO THE
WORK, THE PROPERTY, AND/OR THIS AGREEMENT;

 

(V)           LOSSES AND LIABILITIES ARISING FROM ANY LEGAL OBLIGATION THAT
OWNER MAY HAVE, IN OWNER’S SOLE DISCRETION, TO WITHHOLD AMOUNTS FROM, OR

 

17

--------------------------------------------------------------------------------


 

DEDUCT ANY TAX AT THE SOURCE FROM, PAYMENTS DUE TO CONSTRUCTION MANAGER (WHICH
IN EACH CASE SHALL BE TREATED AS PAID TO CONSTRUCTION MANAGER FOR PURPOSES OF
THIS AGREEMENT) OR THE ASSERTION OF ANY TAX PAYABLE BY CONSTRUCTION MANAGER OR
ANY CONTRACTOR AGAINST OWNER;

 

(VI)          THE PERFORMANCE OF THE WORK UNDER ANY WORKERS’ COMPENSATION,
DISABILITY OR SIMILAR BENEFIT ACT;

 

(VII)         THE VITIATION OF ANY INSURANCE POLICIES DUE TO CONSTRUCTION
MANAGER’S OR ANY CONTRACTOR’S BREACH OF WARRANTY, DECLARATION OR CONDITION
CONTAINED IN ANY INSURANCE POLICY, INCLUDING THE PROVISION OF FALSE AND
MISLEADING INFORMATION;

 

(VIII)        ANY AMOUNT THAT CONSTRUCTION MANAGER SHALL HAVE FAILED TO PAY TO
ANY CONTRACTOR AS COMPENSATION FOR THE PERFORMANCE OF ANY WORK, AND CONSTRUCTION
MANAGER SHALL ASSUME THE DEFENSE OF ANY SUIT OR PROCEEDING IN CONNECTION
THEREWITH;

 

(IX)           ANY AND ALL CLAIMS AGAINST OWNER BY ANY EMPLOYEE OF CONSTRUCTION
MANAGER OR ANY CONTRACTOR OR BY ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
CONSTRUCTION MANAGER OR ANY CONTRACTOR OR ANYONE FOR WHOSE ACTS CONSTRUCTION
MANAGER OR ANY CONTRACTOR MAY BE LIABLE; AND

 

(X)            ANY RELEASE OF A HAZARDOUS MATERIAL THAT OCCURRED SUBSEQUENT TO
THE NOTICE TO PROCEED DATE AND DURING THE TERM OF THIS AGREEMENT WHICH IS A
VIOLATION OF AN ENVIRONMENTAL LAW, APPLICABLE TO AND BINDING UPON CONSTRUCTION
MANAGER OR ANY CONTRACTOR OR CONSTRUCTION MANAGER’S AGENTS OR EMPLOYEES, OR
(II) OFF-SITE TREATMENT, STORAGE, OR DISPOSAL, OR CLEANUP OR REMEDIATION
ASSOCIATED THEREWITH, OF HAZARDOUS MATERIALS WHICH ORIGINATED FROM THE PROPERTY
SUBSEQUENT TO THE NOTICE TO PROCEED DATE.

 


(B)           CONSTRUCTION MANAGER SHALL REQUIRE ALL CONTRACTORS TO IDENTIFY,
DEFEND, AND HOLD HARMLESS THE OWNER INDEMNIFIED PARTIES AND CONSTRUCTION MANAGER
FROM AND AGAINST ALL DAMAGES, INCLUDING BUT NOT LIMITED TO, CLAIMS FOR PERSONAL
INJURY OR DEATH OF ANY CONTRACTOR EMPLOYEES, ARISING OUT OF THE WORK PERFORMED
BY ANY SUCH CONTRACTOR, AND WHETHER OR NOT RESULTING FROM THE SOLE, JOINT OR
CONCURRENT NEGLIGENCE OF ANY OWNER INDEMNIFIED PARTY OR CONSTRUCTION MANAGER.
CONSTRUCTION MANAGER SHALL NOT HAVE THE RIGHT TO WAIVE OR ALTER ANY OF THE
REQUIREMENTS OF THIS SECTION 13.2(B).


 

13.3         Claims.

 


(A)           WHENEVER ANY CLAIM SHALL ARISE FOR INDEMNIFICATION HEREUNDER, THE
INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY OF THE CLAIM AND,
WHEN KNOWN, THE FACTS CONSTITUTING THE BASIS FOR SUCH CLAIM, EXCEPT THAT IN THE
EVENT OF ANY CLAIM FOR INDEMNIFICATION HEREUNDER RESULTING FROM OR IN CONNECTION
WITH ANY CLAIM OR LEGAL PROCEEDINGS BY A THIRD PARTY, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ARTICLE XIII

 

18

--------------------------------------------------------------------------------


 


SUCH NOTICE SHALL SPECIFY, IF KNOWN, THE AMOUNT OR AN ESTIMATE OF THE AMOUNT OF
THE LIABILITY ASSERTED BY SUCH THIRD PARTY.


 


(B)           IN CONNECTION WITH ANY CLAIM GIVING RISE TO INDEMNITY HEREUNDER
RESULTING FROM OR ARISING OUT OF ANY CLAIM OR LEGAL PROCEEDING BY A PERSON WHO
IS NOT A PARTY, THE INDEMNIFYING PARTY, MAY, UPON WRITTEN NOTICE TO THE
INDEMNIFIED PARTY, ASSUME THE DEFENSE OF ANY SUCH CLAIM OR LEGAL PROCEEDING.
EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY, THE INDEMNIFYING PARTY SHALL
NOT CONSENT TO THE ENTRY OF ANY JUDGMENT ARISING FROM ANY SUCH CLAIM OR LEGAL
PROCEEDINGS WHICH, IN EACH CASE, DOES NOT INCLUDE AS AN UNCONDITIONAL TERM
THEREOF OF THE GIVING BY THE CLAIMANT OR THE PLAINTIFF TO THE INDEMNIFIED PARTY
OF A RELEASE FROM ALL LIABILITY IN RESPECT THEREOF, UNLESS THE INDEMNIFYING
PARTY HAS ACTUALLY PAID TO THE INDEMNIFIED PARTY THE FULL AMOUNT OF SUCH
JUDGMENT SETTLEMENT. ANY INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN
(BUT NOT CONTROL) THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION RESULTING
THEREFROM. IF THE INDEMNIFYING PARTY DOES NOT ELECT TO CONTROL THE LITIGATION AS
PROVIDED ABOVE, THE INDEMNIFIED PARTY MAY DEFEND AGAINST SUCH CLAIM OR
LITIGATION IN SUCH MANNER AS IT MAY DEEM APPROPRIATE, INCLUDING, BUT NOT LIMITED
TO, SETTLING SUCH CLAIM OR LITIGATION, AFTER GIVING NOTICE OF THE SAME TO THE
INDEMNIFYING PARTY, ON SUCH TERMS AS SUCH INDEMNIFIED PARTY MAY DEEM
APPROPRIATE, AND THE INDEMNIFYING PARTY SHALL PROMPTLY REIMBURSE THE INDEMNIFIED
PARTY. ALL INDEMNIFICATION HEREUNDER SHALL BE EFFECTED BY PAYMENT OF CASH OR
DELIVERY OF A CERTIFIED OR OFFICIAL BANK CHECK IN THE AMOUNT OF THE
INDEMNIFICATION LIABILITY.


 


(C)           TO THE EXTENT CONSTRUCTION MANAGER OR A OWNER INDEMNIFIED PARTY
ELECTS NOT TO PURSUE ANY LEGAL REMEDIES IT HAS AGAINST OTHER PERSONS, BUT RELIES
ON THE INDEMNITIES PROVIDED FOR IN THIS AGREEMENT, CONSTRUCTION MANAGER OR OWNER
INDEMNIFIED PARTY WILL ASSIGN ITS LEGAL REMEDIES TO THE MAXIMUM EXTENT ALLOWED
BY LAW TO OWNER OR CONSTRUCTION MANAGER, AS APPROPRIATE.


 

13.4         Insurance.

 


(A)           CONSTRUCTION MANAGER, WITHOUT LIMITING ITS OBLIGATIONS OR
LIABILITIES HERETO, SHALL OBTAIN AND MAINTAIN THE FOLLOWING INSURANCE WITH
LIMITS NOT LESS THAN THOSE INDICATED. CONSTRUCTION MANAGER SHALL PROCURE A
WAIVER OF SUBROGATION IN FAVOR OF OWNER OR ANY OTHER OWNER INDEMNIFIED PARTY OR
ANY OTHER PERSON TO THE EXTENT INDEMNIFIED BY CONSTRUCTION MANAGER AND NAME
OWNER AS AN ADDITIONAL INSURED WITH REGARD TO SECTION 13.3(D).


 

(I)            WORKERS’ COMPENSATION INSURANCE COVERING ALL EMPLOYEES ENGAGED IN
THE WORK HEREUNDER IN ACCORDANCE WITH THE STATUTORY REQUIREMENTS OF THE
JURISDICTION IN WHICH SUCH SERVICES ARE TO BE PERFORMED.

 

(II)           EMPLOYER’S LIABILITY INSURANCE WITH LIMITS NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000.00) FOR EACH ACCIDENT OR DEATH OF AN EMPLOYEE
ENGAGED IN WORK HEREUNDER.

 

19

--------------------------------------------------------------------------------


 

(III)          AUTOMOBILE LIABILITY INSURANCE COVERING ALL MOTOR VEHICLES OWNED
OR LEASED BY CONSTRUCTION MANAGER ENGAGED IN THE PERFORMANCE OF WORK HEREUNDER.
LIMITS OF LIABILITY SHALL NOT BE LESS THAN ONE MILLION DOLLARS ($1,000,000.00)
FOR THE ACCIDENTAL INJURY TO OR DEATH OF ONE OR MORE PERSONS OR DAMAGE TO OR
DESTRUCTION OF PROPERTY AS A RESULT OF ONE ACCIDENT.

 


(B)           EXCEPT AS OTHERWISE SPECIFICALLY REQUESTED AND APPROVED BY THE
PARTIES, NO OTHER INSURANCE SHALL BE CARRIED BY CONSTRUCTION MANAGER FOR THE
BENEFIT OF OWNER.


 


(C)           CONSTRUCTION MANAGER SHALL REQUIRE ALL CONTRACTORS EMPLOYED BY IT
UNDER THIS AGREEMENT TO OBTAIN THE INSURANCE IDENTIFIED IN SCHEDULE 4.  IF ANY
PROPOSED WRITTEN AGREEMENT CONTAINS LANGUAGE DIFFERENT THAN WHAT IS CONTAINED IN
SCHEDULE 4, CONSTRUCTION MANAGER SHALL SUBMIT THE PROPOSED INSURANCE LANGUAGE TO
OWNER FOR REVIEW AND APPROVAL.


 

ARTICLE XIV.
MISCELLANEOUS

 

14.1         Entire Agreement. This Agreement, together with the Exhibits and
Schedules hereto and the certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of the Parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof.  To the extent of any ambiguity, inconsistency or
conflict between the body of this Agreement and any of the exhibits, schedules
and the like attached hereto, the terms of the body of this Agreement shall
prevail.

 

14.2         Amendment and Modification. No modifications of the terms and
provisions of this Agreement shall be or become effective except by the
execution by each of the Parties of a supplementary written agreement.

 

14.3         Counterparts. This Agreement may be executed in multiple
counterparts, each of which, when executed, shall constitute but one and the
same instrument.

 

14.4         Parties Bound by Agreement. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and assigns.

 

14.5         Construction. This Agreement has been freely and fairly negotiated
between the Parties.  If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties
and no presumption or burden of proof will arise favoring or disfavoring any
Party because of the authorship of any provision of this Agreement.  Any
reference to any Law will be deemed also to refer to such Law as amended and all
rules and regulations promulgated thereunder, unless the context requires
otherwise.  The words “include,” “includes,” and “including” will be deemed to
be followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any

 

20

--------------------------------------------------------------------------------


 

particular subdivision unless expressly so limited.  The Parties intend that
each representation, warranty, and covenant contained herein will have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the Party has
not breached will not detract from or mitigate the fact that the Party is in
breach of the first representation, warranty, or covenant.

 

14.6         Time of the Essence. Time is of the essence in the performance of
this Agreement.

 

14.7         Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the Seneca Nation of Indians
including all matters of construction, validity and performance, without giving
effect to any choice of law rules thereof which may direct the application of
the laws of another jurisdiction.

 

14.8         Notices. Unless specifically provided in this Agreement, any
written notice or other communication shall be deemed given when received by the
Party entitled to notice. Notices shall be directed as follows:

 


(A)


 


IF TO CONSTRUCTION MANAGER, TO:


 


 


 

 

 

Seneca Construction Management Corporation

 

 

Attn: Clayton Seneca, President & CEO

 

 

310 Fourth Street

 

 

Niagara Falls, New York 14303

 

 

Telephone: (716)           -           

 

 

Facsimile: (716)           -           

 


(B)


 


IF TO OWNER, TO:


 


 


 

 

 

Seneca Territory Gaming Corporation

 

 

Attn: Office of the General Counsel

 

 

310 Fourth Street

 

 

Niagara Falls, New York 14303

 

 

Telephone: (716) 299-1100

 

 

Facsimile: (716) 299-1200

 

In like manner either Party may change the address to which notices to it should
be directed.

 

14.9         Further Assurances. Subject to the terms and conditions set forth
in this Agreement, each of the Parties agrees to use all reasonable efforts to
take, or to cause to be taken, all actions, and to do, or to cause to be done,
all things necessary, proper or advisable under applicable Laws to consummate
and make effective the transactions contemplated by this Agreement.  In case, at
any time after the execution of this Agreement, any further action is necessary
or desirable to carry out its purposes, the proper officers or directors of the
Parties shall take or cause to be taken all such necessary action.

 

21

--------------------------------------------------------------------------------


 

14.10       Survival of Representations, Warranties, Covenants and Agreements.
The representations, warranties, covenants and agreements given by the Parties
including in particular the terms and conditions of Article XIII shall survive
this Agreement without regard to any action taken pursuant to this Agreement.

 

14.11       Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the Parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

 

14.12       Assignment. Construction Manager may not assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of Owner, and any such assignment by a party without
prior written approval of Owner will be deemed invalid and not binding on Owner.

 

14.13       Waivers. No Waiver of any of the terms and conditions of this
Agreement shall be effective unless in writing and signed by the Party against
whom such waiver is sought to be enforced.  Any waiver of the terms hereof shall
be effective only in the specific instance and for the specific purpose given. 
The failure of a Party to insist, in any instance, on the strict performance of
any of the terms and conditions hereof shall not be construed as a waiver of
such Party’s right in the future to insist on such strict performance.

 

14.14       Cumulative Rights, Obligations and Remedies. Except as expressly
provided herein, the rights, obligations and remedies created by this Agreement
are cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity.

 

14.15       No Third Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the Parties. Except as expressly provided herein to the
contrary, nothing herein is intended to benefit any other Person not a Party
hereto, and no such Person shall have any legal or equitable right, remedy or
claim under this Agreement.

 

14.16       Confidentiality. The Parties agree that this Agreement, the Work and
all information and data exchanged by them in accordance with this Agreement
that is non-public, proprietary and/or confidential in nature, shall be
maintained in strict and absolute confidence, except upon prior written notice
and with respect to disclosure (a) pursuant to the sale, disposition or other
alienation (directly or indirectly) of a Party’s rights and interest in and to
this Agreement, (b) pursuant to the sale or other disposition (directly or
indirectly) of all or substantially all of the assets of a Party, (c) in
conjunction with a merger, consolidation, share exchange or other form of
statutory reorganization involving a Party, (d) to lenders, accountants and
other representatives of the disclosing Party with a need to know such
information, (e) as required to make disclosure in compliance with any
applicable Law, or under compulsion of judicial process, to comply with this
Agreement and its objectives or (e) to those of a Parties’ Affiliates that have
a “need to know”; provided that the disclosing Party shall be liable for any

 

22

--------------------------------------------------------------------------------


 

disclosure by the receiving Person to the extent such disclosure would not be
permitted by this Section if made by the disclosing Party.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed in its
name by an officer thereunto duly authorized as of the date first set forth
above.

 

 

SENECA TERRITORY GAMING CORPORATION

 

 

 

 

 

By:

/s/ John Pasqualoni

 

 

Printed Name:

John Pasqualoni

 

Title:

President & CEO

 

 

 

 

 

SENECA CONSTRUCTION MANAGEMENT
CORPORATION

 

 

 

 

 

By:

/s/ Clayton Seneca

 

 

Printed Name:

Clayton Seneca

 

Title:

President & CEO

 

24

--------------------------------------------------------------------------------